United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
TROUTDALE AIRPORT, Troutdale, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1234
Issued: November 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed an appeal of a December 19, 2006 decision of the Office
of Workers’ Compensation Programs terminating his compensation and a March 7, 2007
decision denying his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective December 23, 2006 on the grounds that his accepted workrelated condition had ceased; and (2) whether the Office properly denied appellant’s request for a
hearing.

FACTUAL HISTORY
The Office accepted that on or before November 1, 1979 appellant, then a 34-year-old air
traffic controller, sustained post-traumatic stress disorder in the performance of duty.1 Appellant
received wage-loss compensation on the daily and periodic rolls.2
Appellant was treated by Dr. Thaddeus C. Achord, an attending psychiatrist, who
submitted reports from October 1980 through May 1989, diagnosing chronic post-traumatic
stress disorder and acute paranoid disorder. Dr. Achord noted appellant’s nightmares about
plane crashes and delusions that he was under surveillance from aircraft flying over his farm.3
Appellant then came under the care of Dr. Warner B. Swarner, an attending Boardcertified psychiatrist and neurologist. In reports from December 1991 to February 2005,
Dr. Swarner noted that appellant had nightmares about airline crashes and experienced
flashbacks when he saw news coverage of aviation disasters. He also noted that appellant
experienced paranoia and anxiety about the government, survivalist neighbors, ill relatives and
the hardships of running a horse farm. Dr. Swarner found appellant totally disabled for work due
to post-traumatic stress disorder, paranoid delusional disorder, paranoid personality disorder and
violent ideation. He explained that these conditions persisted despite medication and
psychotherapy and continued to be work related. Dr. Swarner opined that appellant could not
return to work in any position requiring interpersonal contact or emotional challenges.
The Office obtained a second opinion from Dr. Charles Bellville, a Board-certified
psychiatrist. In an April 1, 2005 report, Dr. Bellville opined that appellant had paranoid
personality disorder and not post-traumatic stress disorder. He noted that, on examination,
appellant did not report nightmares or flashbacks related to his work as an air traffic controller.
Dr. Bellville also diagnosed dysthymia and generalized anxiety disorder. He found appellant
able to perform work with limited interpersonal interactions.
Dr. Swarner submitted additional reports from August 2, 2005 to April 4, 2006 noting his
disagreement with Dr. Bellville’s diagnoses. He asserted that appellant had dissociative
flashbacks characteristic of post-traumatic stress disorder.
The Office found a conflict of medical opinion between Dr. Swarner, for appellant, and
Dr. Bellville, for the government. To resolve this conflict, the Office referred appellant, the
medical record and a statement of accepted facts, to Dr. Eric E. Goranson, a Board-certified
psychiatrist and neurologist, for an impartial medical opinion.
1

On March 7, 1979 appellant fell down stairs at work, sustaining unspecified minor injuries. Also on March 7,
1979, his friend and fellow air traffic controller died in a plane crash. Appellant stopped work on March 7, 1979
and returned to full duty on May 4, 1979.
2

Effective January 19, 1986, the Office reduced appellant’s wage loss-compensation based on his ability to earn
wages in the selected position of stock clerk. After additional development, the Office reversed the wage-earning
capacity determination on October 23, 1990 and restored appellant’s compensation to the total disability level.
3

The Office obtained a July 29, 1988 second opinion report from Dr. Thomas T. Bennett, a Board-certified
psychiatrist, who opined that appellant remained disabled for work due to paranoia and delusions.

2

In a July 20, 2006 report, Dr. Goranson provided a detailed review of the medical record
and statement of accepted facts. On examination, he found appellant preoccupied with family
illnesses, survivalist neighbors, trespassers and the hardships of farm life. Appellant also noted
nightmares about being in the control tower and a friend who died in a plane crash. He noted
that he no longer believed he was being harassed by aircraft, as he learned he was on an airport
approach path. Dr. Goranson noted that appellant did not exhibit delusions, hallucinations,
depression or anxiety. He diagnosed paranoid and histrionic personality disorders, noting that
appellant did not have post-traumatic stress disorder. Dr. Goranson explained that personality
disorders were due to genetic and developmental factors, not external events. He opined that
appellant had no occupationally-related emotional condition. Dr. Goranson commented that
appellant was poor candidate to return to work as his personality disorders made interpersonal
relations difficult and because he was comfortable with his isolated lifestyle.
Dr. Swarner submitted additional reports from August to October 2006, asserting that
appellant continued to have nightmares and flashbacks about work incidents and experienced
anxiety when hearing airplanes overhead. He also noted appellant’s continued stress regarding
the health of his horses.
By notice dated November 17, 2006, the Office advised appellant that it proposed to
terminate his wage-loss and medical compensation benefits on the grounds that the accepted
condition had ceased, based on Dr. Goranson’s opinion. Appellant was afforded 30 days to
submit additional evidence or argument.
In a December 4, 2006 letter, Dr. Swarner stated his disagreement with Dr. Bellville and
Dr. Goranson. He asserted that the post-traumatic stress disorder was work related as it did not
develop until after appellant began federal employment.
By decision dated December 9, 2006, the Office terminated appellant’s wage loss and
medical compensation benefits effective December 23, 2006 on the grounds that his accepted
condition had ceased. The Office found that, the weight of the medical evidence rested with
Dr. Goranson, the impartial medical examiner, who provided a well-rationalized report based on
a complete factual and medical history explaining that the accepted post-traumatic stress disorder
had ceased without residuals.
In a letter postmarked on January 19, 2007, appellant requested an oral hearing. He
submitted a December 13, 2006 letter and chart notes from Dr. Swarner opining that appellant’s
paranoia had escalated and the termination was thus improper.
By decision dated March 7, 2007, the Office denied appellant’s request for a hearing on
the grounds that it was not timely filed. The Office found that the hearing request was
postmarked on January 19, 2007, more than 30 days after the Office issues its December 9, 2006
decision. The Office further denied appellant’s request for a hearing on the grounds that the
issue involved could be addressed equally well by submitting a valid request for reconsideration
with new evidence establishing that he continued to have residuals of the accepted November 1,
1979 condition.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.4 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.8 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained post-traumatic stress syndrome on or before
November 1, 1979. Appellant was followed by Drs. Achord and Swarner, both attending Boardcertified psychiatrists. Dr. Swarner submitted reports from December 1991 to February 2005
finding that the accepted post-traumatic stress syndrome was still present and disabling.
Dr. Bellville, a Board-certified psychiatrist and neurologist, submitted an April 1, 2005 second
opinion report opining that appellant had personality disorders and not post-traumatic stress
syndrome. He indicated that appellant could perform work in a solitary setting.
The Office found a conflict of medical opinion between Dr. Bellville, for the government,
and Dr. Swarner, for appellant. The Office referred appellant to Dr. Goranson, a Board-certified
psychologist and neurologist, for an impartial medical examination. Dr. Goranson submitted a
July 20, 2006 report explaining that appellant no longer exhibited any sign of the accepted posttraumatic stress disorder.
4

Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

8

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

9

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

Based on this report, the Office issued a notice of proposed termination on
November 17, 2006. In response, appellant submitted a December 4, 2006 letter from
Dr. Swarner opining that he still had post-traumatic stress disorder. The Office then terminated
appellant’s compensation by a December 9, 2006 decision on the grounds that the medical
evidence established that the accepted post-traumatic stress disorder had resolved without
residuals.
The Board finds that Dr. Goranson’s opinion as impartial medical examiner is sufficient
to represent the weight of the medical evidence as it is detailed, well rationalized and based on a
complete factual and medical history.10 Dr. Goranson thoroughly reviewed the medical record
and statement of accepted facts. He provided detailed rationale explaining that appellant’s
symptoms were all indicative of histrionic and paranoid personality disorders, not the accepted
post-traumatic stress disorder. Dr. Goranson emphasized that appellant no longer had any workrelated residuals and that therefore the accepted condition no longer disabled him for work.
Thus, he provided sufficient rationale, based on a complete and accurate medical history, to
establish that the accepted post-traumatic stress disorder had ceased.
Following the submission of Dr. Goranson’s opinion, appellant submitted a letter from
Dr. Swarner disagreeing with the proposed termination of benefits. Dr. Swarner was on one side
of the conflict resolved by Dr. Goranson. Therefore, the additional letter is insufficient to
overcome the weight accorded to Dr. Goranson as impartial medical examiner or to create a new
conflict.11 Thus, the Board finds that the Office met its burden of proof in terminating
appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary … is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”12
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.13 Office procedures, which require it to exercise its
discretion to grant or deny a hearing when the request is untimely or made after reconsideration,
are a proper interpretation of the Act and Board precedent.14

10

Id.

11

See Virginia Davis-Banks, 44 ECAB 389 (1993), Dorothy Sidwell, 41 ECAB 857 (1990).

12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. §§ 10.616, 10.617.

14

Claudio Vasquez, 52 ECAB 496 (2002).

5

ANALYSIS -- ISSUE 2
The Office denied appellant’s claim by a December 19, 2006 decision. Appellant’s letter
requesting an oral hearing was postmarked on January 19, 2007, more than 30 days after the
December 19, 2006 decision. Thus, the Office properly found that appellant’s request for an oral
hearing was not timely filed under section 8124(b)(1) of the Act and that he was not entitled to a
hearing as a matter of right.
The Office then exercised its discretion and determined that appellant’s request for an
oral hearing could equally well be addressed by requesting reconsideration and submitting
additional evidence establishing that the accepted emotional condition had not ceased. As the
only limitation on the Office’s authority is reasonableness, abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from known facts.15 The Board finds
that there is no evidence of record that the Office abused its discretion in denying appellant’s
request. Thus, the Board finds that the Office’s denial of appellant’s request for an oral hearing
was proper under the law and the facts of this case.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss and medical
benefits. The Board further finds that the Office properly denied appellant’s request for a
hearing.

15

Daniel J. Perea, 42 ECAB 214 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 7, 2007 and December 19, 2006 are affirmed.
Issued: November 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

